Exhibit 10.1

 

PLC SYSTEMS INC.

 

2005 STOCK INCENTIVE PLAN

 

1.                                       Purpose

 

The purpose of this 2005 Stock Incentive Plan (the “Plan”) of PLC Systems Inc.,
a Yukon Territory corporation (the “Company”), is to advance the interests of
the Company’s shareholders by enhancing the Company’s ability to attract, retain
and motivate persons who are expected to make important contributions to the
Company and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to align their interests with
those of the Company’s shareholders.  Except where the context otherwise
requires, the term “Company” shall include any of the Company’s present or
future parent or subsidiary corporations as defined in Sections 424(e) or (f) of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”) and any other business venture (including, without
limitation, joint venture or limited liability company) in which the Company has
a controlling interest, as determined by the Board of Directors of the Company
(the “Board”).

 

2.                                       Eligibility

 

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to receive options to purchase common stock (each, an “Option”)
under the Plan.  Each person who receives an Option under the Plan is deemed a
“Participant.”

 

3.                                       Administration and Delegation

 


(A)                                  ADMINISTRATION BY BOARD OF DIRECTORS.  THE
PLAN WILL BE ADMINISTERED BY THE BOARD.  THE BOARD SHALL HAVE AUTHORITY TO GRANT
OPTIONS AND TO ADOPT, AMEND AND REPEAL SUCH ADMINISTRATIVE RULES, GUIDELINES AND
PRACTICES RELATING TO THE PLAN AS IT SHALL DEEM ADVISABLE.  THE BOARD MAY
CORRECT ANY DEFECT, SUPPLY ANY OMISSION OR RECONCILE ANY INCONSISTENCY IN THE
PLAN OR ANY OPTION IN THE MANNER AND TO THE EXTENT IT SHALL DEEM EXPEDIENT TO
CARRY THE PLAN INTO EFFECT AND IT SHALL BE THE SOLE AND FINAL JUDGE OF SUCH
EXPEDIENCY.  ALL DECISIONS BY THE BOARD SHALL BE MADE IN THE BOARD’S SOLE
DISCRETION AND SHALL BE FINAL AND BINDING ON ALL PERSONS HAVING OR CLAIMING ANY
INTEREST IN THE PLAN OR IN ANY OPTION.  NO DIRECTOR OR PERSON ACTING PURSUANT TO
THE AUTHORITY DELEGATED BY THE BOARD SHALL BE LIABLE FOR ANY ACTION OR
DETERMINATION RELATING TO OR UNDER THE PLAN MADE IN GOOD FAITH.


 


(B)                                 APPOINTMENT OF COMMITTEES.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE BOARD MAY DELEGATE ANY OR ALL OF ITS POWERS
UNDER THE PLAN TO ONE OR MORE COMMITTEES OR SUBCOMMITTEES OF THE BOARD (A
“COMMITTEE”).  ALL REFERENCES IN THE PLAN TO THE “BOARD” SHALL MEAN THE BOARD OR
A COMMITTEE OF THE BOARD OR THE OFFICERS REFERRED TO IN SECTION 3(C) TO THE
EXTENT THAT THE BOARD’S POWERS OR AUTHORITY UNDER THE PLAN HAVE BEEN DELEGATED
TO SUCH COMMITTEE OR OFFICERS.


 


(C)                                  DELEGATION TO OFFICERS.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE BOARD MAY DELEGATE TO ONE OR MORE OFFICERS OF
THE COMPANY THE POWER TO GRANT OPTIONS TO EMPLOYEES OR OFFICERS OF THE COMPANY
OR ANY OF ITS PRESENT OR FUTURE SUBSIDIARY CORPORATIONS AND TO EXERCISE

 

--------------------------------------------------------------------------------


 


SUCH OTHER POWERS UNDER THE PLAN AS THE BOARD MAY DETERMINE, PROVIDED THAT THE
BOARD SHALL FIX THE TERMS OF THE OPTIONS TO BE GRANTED BY SUCH OFFICERS
(INCLUDING THE EXERCISE PRICE OF SUCH OPTIONS, WHICH MAY INCLUDE A FORMULA BY
WHICH THE EXERCISE PRICE WILL BE DETERMINED) AND THE MAXIMUM NUMBER OF SHARES
SUBJECT TO OPTIONS THAT THE OFFICERS MAY GRANT; PROVIDED FURTHER, HOWEVER, THAT
NO OFFICER SHALL BE AUTHORIZED TO GRANT OPTIONS TO ANY “EXECUTIVE OFFICER” OF
THE COMPANY (AS DEFINED BY RULE 3B-7 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”)) OR TO ANY “OFFICER” OF THE COMPANY (AS DEFINED
BY RULE 16A-1 UNDER THE EXCHANGE ACT).


 

4.                                       Stock Available for Options

 


(A)                                  NUMBER OF SHARES.  SUBJECT TO ADJUSTMENT
UNDER SECTION 6, OPTIONS MAY BE MADE UNDER THE PLAN FOR UP TO 2,000,000 SHARES
OF COMMON STOCK, NO PAR VALUE PER SHARE, OF THE COMPANY (THE “COMMON STOCK”),
PLUS (X) SUCH NUMBER OF SHARES AS ARE AVAILABLE FOR GRANT UNDER THE COMPANY’S
1997 EXECUTIVE STOCK OPTION PLAN, 2000 EQUITY INCENTIVE PLAN, 2000 NON-STATUTORY
STOCK OPTION PLAN AND 2000 NON-QUALIFIED PERFORMANCE AND RETENTION EQUITY PLAN
(COLLECTIVELY, THE “PREVIOUS PLANS”) ON THE DATE THAT SHAREHOLDER APPROVAL IS
OBTAINED FOR THIS PLAN (THE “SHAREHOLDER APPROVAL DATE”), UNDER WHICH PREVIOUS
PLANS NO FURTHER AWARDS MAY BE GRANTED AFTER THE SHAREHOLDER APPROVAL DATE, AND
(Y) SUCH NUMBER OF SHARES AS MAY BECOME AVAILABLE UNDER THE PREVIOUS PLANS
BECAUSE ANY AWARD PREVIOUSLY GRANTED UNDER ANY SUCH PLAN EXPIRES OR IS
TERMINATED, SURRENDERED OR CANCELLED WITHOUT HAVING BEEN FULLY EXERCISED OR IS
FORFEITED IN WHOLE OR IN PART (INCLUDING AS THE RESULT OF SHARES OF COMMON STOCK
SUBJECT TO SUCH PREVIOUSLY-GRANTED AWARD BEING REPURCHASED BY THE COMPANY AT THE
ORIGINAL ISSUANCE PRICE PURSUANT TO A CONTRACTUAL REPURCHASE RIGHT) OR RESULTS
IN ANY COMMON STOCK NOT BEING ISSUED, THE UNUSED COMMON STOCK COVERED BY SUCH
PREVIOUSLY-GRANTED AWARD SHALL AGAIN BE AVAILABLE FOR THE GRANT OF OPTIONS UNDER
THE PLAN, PROVIDED THAT THE SUM OF (X) AND (Y) SHALL NOT EXCEED 2,691,667
SHARES.  IF ANY OPTION EXPIRES OR IS TERMINATED, SURRENDERED OR CANCELED WITHOUT
HAVING BEEN FULLY EXERCISED OR IS FORFEITED IN WHOLE OR IN PART (INCLUDING AS
THE RESULT OF SHARES OF COMMON STOCK SUBJECT TO SUCH OPTION BEING REPURCHASED BY
THE COMPANY AT THE ORIGINAL ISSUANCE PRICE PURSUANT TO A CONTRACTUAL REPURCHASE
RIGHT) OR RESULTS IN ANY COMMON STOCK NOT BEING ISSUED, THE UNUSED COMMON STOCK
COVERED BY SUCH OPTION SHALL AGAIN BE AVAILABLE FOR THE GRANT OF OPTIONS UNDER
THE PLAN.  FURTHER, SHARES OF COMMON STOCK TENDERED TO THE COMPANY BY A
PARTICIPANT TO EXERCISE AN OPTION SHALL BE ADDED TO THE NUMBER OF SHARES OF
COMMON STOCK AVAILABLE FOR THE GRANT OF OPTIONS UNDER THE PLAN.  HOWEVER, IN THE
CASE OF INCENTIVE STOCK OPTIONS (AS HEREINAFTER DEFINED), THE FOREGOING
PROVISIONS SHALL BE SUBJECT TO ANY LIMITATIONS UNDER THE CODE.  SHARES ISSUED
UNDER THE PLAN MAY CONSIST IN WHOLE OR IN PART OF AUTHORIZED BUT UNISSUED SHARES
OR TREASURY SHARES.


 


(B)                                 SECTION 162(M) PER-PARTICIPANT LIMIT.  THE
MAXIMUM NUMBER OF SHARES OF COMMON STOCK WITH RESPECT TO WHICH OPTIONS MAY BE
GRANTED TO ANY PARTICIPANT UNDER THE PLAN SHALL BE 300,000 PER CALENDAR YEAR. 
THE PER-PARTICIPANT LIMIT DESCRIBED IN THIS SECTION 4(B)(1) SHALL BE CONSTRUED
AND APPLIED CONSISTENTLY WITH SECTION 162(M) OF THE CODE OR ANY SUCCESSOR
PROVISION THERETO, AND THE REGULATIONS THEREUNDER (“SECTION 162(M)”).

 

2

--------------------------------------------------------------------------------


 

5.                                       Stock Options

 


(A)                                  GENERAL.  THE BOARD MAY GRANT OPTIONS AND
DETERMINE THE NUMBER OF SHARES OF COMMON STOCK TO BE COVERED BY EACH OPTION, THE
EXERCISE PRICE OF EACH OPTION AND THE CONDITIONS AND LIMITATIONS APPLICABLE TO
THE EXERCISE OF EACH OPTION, INCLUDING CONDITIONS RELATING TO APPLICABLE FEDERAL
OR STATE SECURITIES LAWS, AS IT CONSIDERS NECESSARY OR ADVISABLE.  AN OPTION
WHICH IS NOT INTENDED TO BE AN INCENTIVE STOCK OPTION (AS HEREINAFTER DEFINED)
SHALL BE DESIGNATED A “NON-STATUTORY STOCK OPTION.”


 


(B)                                 INCENTIVE STOCK OPTIONS.  AN OPTION THAT THE
BOARD INTENDS TO BE AN “INCENTIVE STOCK OPTION” AS DEFINED IN SECTION 422 OF THE
CODE (AN “INCENTIVE STOCK OPTION”) SHALL ONLY BE GRANTED TO EMPLOYEES OF PLC
SYSTEMS INC., ANY OF PLC SYSTEMS INC.’S PRESENT OR FUTURE PARENT OR SUBSIDIARY
CORPORATIONS AS DEFINED IN SECTIONS 424(E) OR (F) OF THE CODE, AND ANY OTHER
ENTITIES THE EMPLOYEES OF WHICH ARE ELIGIBLE TO RECEIVE INCENTIVE STOCK OPTIONS
UNDER THE CODE, AND SHALL BE SUBJECT TO AND SHALL BE CONSTRUED CONSISTENTLY WITH
THE REQUIREMENTS OF SECTION 422 OF THE CODE.  THE COMPANY SHALL HAVE NO
LIABILITY TO A PARTICIPANT, OR ANY OTHER PARTY, IF AN OPTION (OR ANY PART
THEREOF) THAT IS INTENDED TO BE AN INCENTIVE STOCK OPTION IS NOT AN INCENTIVE
STOCK OPTION OR FOR ANY ACTION TAKEN BY THE BOARD PURSUANT TO SECTION 7(F),
INCLUDING WITHOUT LIMITATION THE CONVERSION OF AN INCENTIVE STOCK OPTION TO A
NON-STATUTORY STOCK OPTION.


 


(C)                                  EXERCISE PRICE.  THE BOARD SHALL ESTABLISH
THE EXERCISE PRICE OF EACH OPTION AND SPECIFY SUCH EXERCISE PRICE IN THE
APPLICABLE OPTION AGREEMENT; PROVIDED, HOWEVER, THAT THE EXERCISE PRICE OF
INCENTIVE STOCK OPTIONS SHALL BE NOT LESS THAN 100% OF THE FAIR MARKET VALUE (AS
DEFINED BELOW) AT THE TIME THE OPTION IS GRANTED AND THAT THE EXERCISE PRICE OF
NON-STATUTORY STOCK OPTIONS SHALL BE NOT LESS THAN 85% OF THE FAIR MARKET VALUE
AT THE TIME THE OPTION IS GRANTED.


 


(D)                                 DURATION OF OPTIONS.  EACH OPTION SHALL BE
EXERCISABLE AT SUCH TIMES AND SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD
MAY SPECIFY IN THE APPLICABLE OPTION AGREEMENT; PROVIDED, HOWEVER, THAT NO
OPTION WILL BE GRANTED FOR A TERM IN EXCESS OF 10 YEARS.


 


(E)                                  EXERCISE OF OPTION.  OPTIONS MAY BE
EXERCISED BY DELIVERY TO THE COMPANY OF A WRITTEN NOTICE OF EXERCISE SIGNED BY
THE PROPER PERSON OR BY ANY OTHER FORM OF NOTICE (INCLUDING ELECTRONIC NOTICE)
APPROVED BY THE BOARD TOGETHER WITH PAYMENT IN FULL AS SPECIFIED IN
SECTION 5(G) FOR THE NUMBER OF SHARES FOR WHICH THE OPTION IS EXERCISED.  SHARES
OF COMMON STOCK SUBJECT TO THE OPTION WILL BE DELIVERED BY THE COMPANY FOLLOWING
EXERCISE EITHER AS SOON AS PRACTICABLE OR, SUBJECT TO SUCH CONDITIONS AS THE
BOARD SHALL SPECIFY, ON A DEFERRED BASIS (WITH THE COMPANY’S OBLIGATION TO BE
EVIDENCED BY AN INSTRUMENT PROVIDING FOR FUTURE DELIVERY OF THE DEFERRED SHARES
AT THE TIME OR TIMES SPECIFIED BY THE BOARD).


 


(F)                                    PAYMENT UPON EXERCISE.  COMMON STOCK
PURCHASED UPON THE EXERCISE OF AN OPTION GRANTED UNDER THE PLAN SHALL BE PAID
FOR AS FOLLOWS:


 


(1)                                  IN CASH OR BY CHECK, PAYABLE TO THE ORDER
OF THE COMPANY;


 


(2)                                  EXCEPT AS THE BOARD MAY OTHERWISE PROVIDE
IN AN OPTION AGREEMENT, BY (I) DELIVERY OF AN IRREVOCABLE AND UNCONDITIONAL
UNDERTAKING BY A CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY
SUFFICIENT FUNDS TO PAY THE EXERCISE PRICE AND ANY REQUIRED TAX

 

3

--------------------------------------------------------------------------------


 


WITHHOLDING OR (II) DELIVERY BY THE PARTICIPANT TO THE COMPANY OF A COPY OF
IRREVOCABLE AND UNCONDITIONAL INSTRUCTIONS TO A CREDITWORTHY BROKER TO DELIVER
PROMPTLY TO THE COMPANY CASH OR A CHECK SUFFICIENT TO PAY THE EXERCISE PRICE AND
ANY REQUIRED TAX WITHHOLDING;


 


(3)                                  WHEN THE COMMON STOCK IS REGISTERED UNDER
THE EXCHANGE ACT, BY DELIVERY OF SHARES OF COMMON STOCK OWNED BY THE PARTICIPANT
VALUED AT THEIR FAIR MARKET VALUE AS DETERMINED BY (OR IN A MANNER APPROVED BY)
THE BOARD (“FAIR MARKET VALUE”), PROVIDED (I) SUCH METHOD OF PAYMENT IS THEN
PERMITTED UNDER APPLICABLE LAW, (II) SUCH COMMON STOCK, IF ACQUIRED DIRECTLY
FROM THE COMPANY, WAS OWNED BY THE PARTICIPANT FOR SUCH MINIMUM PERIOD OF TIME,
IF ANY, AS MAY BE ESTABLISHED BY THE BOARD IN ITS DISCRETION AND (III) SUCH
COMMON STOCK IS NOT SUBJECT TO ANY REPURCHASE, FORFEITURE, UNFULFILLED VESTING
OR OTHER SIMILAR REQUIREMENTS;


 


(4)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW
AND BY THE BOARD, BY (I) DELIVERY OF A PROMISSORY NOTE OF THE PARTICIPANT TO THE
COMPANY ON TERMS DETERMINED BY THE BOARD, OR (II) PAYMENT OF SUCH OTHER LAWFUL
CONSIDERATION AS THE BOARD MAY DETERMINE; OR


 


(5)                                  BY ANY COMBINATION OF THE ABOVE PERMITTED
FORMS OF PAYMENT.


 


(G)                                 SUBSTITUTE OPTIONS.  IN CONNECTION WITH A
MERGER OR CONSOLIDATION OF AN ENTITY WITH THE COMPANY OR THE ACQUISITION BY THE
COMPANY OF PROPERTY OR STOCK OF AN ENTITY, THE BOARD MAY GRANT OPTIONS IN
SUBSTITUTION FOR ANY OPTIONS OR OTHER STOCK OR STOCK-BASED AWARDS GRANTED BY
SUCH ENTITY OR AN AFFILIATE THEREOF.  SUBSTITUTE OPTIONS MAY BE GRANTED ON SUCH
TERMS AS THE BOARD DEEMS APPROPRIATE IN THE CIRCUMSTANCES, NOTWITHSTANDING ANY
LIMITATIONS ON OPTIONS CONTAINED IN THE OTHER SECTIONS OF THIS SECTION 5 OR IN
SECTION 2.


 

6.                                       Adjustments for Changes in Common Stock
and Certain Other Events.

 


(A)                                  CHANGES IN CAPITALIZATION.  IN THE EVENT OF
ANY STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION,
COMBINATION OF SHARES, RECLASSIFICATION OF SHARES, SPIN-OFF OR OTHER SIMILAR
CHANGE IN CAPITALIZATION OR EVENT, OR ANY DISTRIBUTION TO HOLDERS OF COMMON
STOCK OTHER THAN AN ORDINARY CASH DIVIDEND, (I) THE NUMBER AND CLASS OF
SECURITIES AVAILABLE UNDER THIS PLAN, (II) THE LIMIT SET FORTH IN SECTION 4(B),
AND (III) THE NUMBER AND CLASS OF SECURITIES AND EXERCISE PRICE PER SHARE OF
EACH OUTSTANDING OPTION, SHALL BE APPROPRIATELY ADJUSTED BY THE COMPANY (OR
SUBSTITUTED OPTIONS MAY BE MADE, IF APPLICABLE) TO THE EXTENT DETERMINED BY THE
BOARD.


 


(B)                                 REORGANIZATION EVENTS.


 


(1)                                  DEFINITION.  A “REORGANIZATION EVENT” SHALL
MEAN:  (A) ANY MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER
ENTITY AS A RESULT OF WHICH ALL OF THE COMMON STOCK OF THE COMPANY IS CONVERTED
INTO OR EXCHANGED FOR THE RIGHT TO RECEIVE CASH, SECURITIES OR OTHER PROPERTY OR
IS CANCELLED, (B) ANY EXCHANGE OF ALL OF THE COMMON STOCK OF THE COMPANY FOR
CASH, SECURITIES OR OTHER PROPERTY PURSUANT TO A SHARE EXCHANGE TRANSACTION OR
(C) ANY LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 


(2)                                  CONSEQUENCES OF A REORGANIZATION EVENT ON
OPTIONS.  IN CONNECTION WITH A REORGANIZATION EVENT, THE BOARD SHALL TAKE ANY
ONE OR MORE OF THE FOLLOWING ACTIONS AS TO ALL OR ANY OUTSTANDING OPTIONS ON
SUCH TERMS AS THE BOARD DETERMINES:  (I) PROVIDE THAT OPTIONS SHALL BE

 

4

--------------------------------------------------------------------------------


 


ASSUMED, OR SUBSTANTIALLY EQUIVALENT OPTIONS SHALL BE SUBSTITUTED, BY THE
ACQUIRING OR SUCCEEDING CORPORATION (OR AN AFFILIATE THEREOF), (II) UPON WRITTEN
NOTICE TO A PARTICIPANT, PROVIDE THAT THE PARTICIPANT’S UNEXERCISED OPTIONS OR
OTHER UNEXERCISED OPTIONS SHALL BECOME EXERCISABLE IN FULL AND WILL TERMINATE
IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH REORGANIZATION EVENT UNLESS
EXERCISED BY THE PARTICIPANT WITHIN A SPECIFIED PERIOD FOLLOWING THE DATE OF
SUCH NOTICE, (III) PROVIDE THAT OUTSTANDING OPTIONS SHALL BECOME REALIZABLE OR
DELIVERABLE, OR RESTRICTIONS APPLICABLE TO AN OPTION SHALL LAPSE, IN WHOLE OR IN
PART PRIOR TO OR UPON SUCH REORGANIZATION EVENT, (IV) IN THE EVENT OF A
REORGANIZATION EVENT UNDER THE TERMS OF WHICH HOLDERS OF COMMON STOCK WILL
RECEIVE UPON CONSUMMATION THEREOF A CASH PAYMENT FOR EACH SHARE SURRENDERED IN
THE REORGANIZATION EVENT (THE “ACQUISITION PRICE”), MAKE OR PROVIDE FOR A CASH
PAYMENT TO A PARTICIPANT EQUAL TO (A) THE ACQUISITION PRICE TIMES THE NUMBER OF
SHARES OF COMMON STOCK SUBJECT TO THE PARTICIPANT’S OPTIONS OR OTHER OPTIONS (TO
THE EXTENT THE EXERCISE PRICE DOES NOT EXCEED THE ACQUISITION PRICE) MINUS
(B) THE AGGREGATE EXERCISE PRICE OF ALL SUCH OUTSTANDING OPTIONS OR OTHER
OPTIONS, IN EXCHANGE FOR THE TERMINATION OF SUCH OPTIONS OR OTHER OPTIONS,
(V) PROVIDE THAT, IN CONNECTION WITH A LIQUIDATION OR DISSOLUTION OF THE
COMPANY, OPTIONS SHALL CONVERT INTO THE RIGHT TO RECEIVE LIQUIDATION PROCEEDS
(IF APPLICABLE, NET OF THE EXERCISE PRICE THEREOF) AND (VI) ANY COMBINATION OF
THE FOREGOING.


 

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in fair
market value to the per share consideration received by holders of outstanding
shares of Common Stock as a result of the Reorganization Event.

 

To the extent all or any portion of an Option becomes exercisable solely as a
result of clause (ii) above, the Board may provide that upon exercise of such
Option the Participant shall receive shares subject to a right of repurchase by
the Company or its successor at the Option exercise price; such repurchase right
(x) shall lapse at the same rate as the Option would have become exercisable
under its terms and (y) shall not apply to any shares subject to the Option that
were exercisable under its terms without regard to clause (ii) above.

 

7.                                       General Provisions Applicable to
Options

 


(A)                                  TRANSFERABILITY OF OPTIONS.  EXCEPT AS THE
BOARD MAY OTHERWISE DETERMINE OR PROVIDE IN AN OPTION, OPTIONS SHALL NOT BE
SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED BY THE PERSON TO
WHOM THEY ARE GRANTED, EITHER VOLUNTARILY OR BY OPERATION OF LAW, EXCEPT BY WILL
OR THE LAWS OF DESCENT AND DISTRIBUTION OR, OTHER THAN IN THE CASE OF AN
INCENTIVE STOCK OPTION, PURSUANT TO A QUALIFIED DOMESTIC RELATIONS ORDER, AND,
DURING THE LIFE OF THE

 

5

--------------------------------------------------------------------------------


 


PARTICIPANT, SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT.  REFERENCES TO A
PARTICIPANT, TO THE EXTENT RELEVANT IN THE CONTEXT, SHALL INCLUDE REFERENCES TO
AUTHORIZED TRANSFEREES.


 


(B)                                 DOCUMENTATION.  EACH OPTION SHALL BE
EVIDENCED IN SUCH FORM (WRITTEN, ELECTRONIC OR OTHERWISE) AS THE BOARD SHALL
DETERMINE.  EACH OPTION MAY CONTAIN TERMS AND CONDITIONS IN ADDITION TO THOSE
SET FORTH IN THE PLAN.


 


(C)                                  BOARD DISCRETION.  EXCEPT AS OTHERWISE
PROVIDED BY THE PLAN, EACH OPTION MAY BE MADE ALONE OR IN ADDITION OR IN
RELATION TO ANY OTHER OPTION.  THE TERMS OF EACH OPTION NEED NOT BE IDENTICAL,
AND THE BOARD NEED NOT TREAT PARTICIPANTS UNIFORMLY.


 


(D)                                 TERMINATION OF STATUS.  THE BOARD SHALL
DETERMINE THE EFFECT ON AN OPTION OF THE DISABILITY, DEATH, RETIREMENT,
AUTHORIZED LEAVE OF ABSENCE OR OTHER CHANGE IN THE EMPLOYMENT OR OTHER STATUS OF
A PARTICIPANT AND THE EXTENT TO WHICH, AND THE PERIOD DURING WHICH, THE
PARTICIPANT, OR THE PARTICIPANT’S LEGAL REPRESENTATIVE, CONSERVATOR, GUARDIAN OR
DESIGNATED BENEFICIARY, MAY EXERCISE RIGHTS UNDER THE OPTION.


 


(E)                                  WITHHOLDING.  EACH PARTICIPANT SHALL PAY TO
THE COMPANY, OR MAKE PROVISION SATISFACTORY TO THE COMPANY FOR PAYMENT OF, ANY
TAXES REQUIRED BY LAW TO BE WITHHELD IN CONNECTION WITH AN OPTION TO SUCH
PARTICIPANT.  IF PROVIDED FOR IN AN OPTION OR APPROVED BY THE COMPANY, IN ITS
SOLE DISCRETION, A PARTICIPANT MAY SATISFY SUCH TAX OBLIGATIONS IN WHOLE OR IN
PART BY DELIVERY OF SHARES OF COMMON STOCK, INCLUDING SHARES RETAINED FROM THE
OPTION CREATING THE TAX OBLIGATION, VALUED AT THEIR FAIR MARKET VALUE; PROVIDED,
HOWEVER, EXCEPT AS OTHERWISE PROVIDED BY THE BOARD, THAT THE TOTAL TAX
WITHHOLDING WHERE STOCK IS BEING USED TO SATISFY SUCH TAX OBLIGATIONS CANNOT
EXCEED THE COMPANY’S MINIMUM STATUTORY WITHHOLDING OBLIGATIONS (BASED ON MINIMUM
STATUTORY WITHHOLDING RATES FOR FEDERAL AND STATE TAX PURPOSES, INCLUDING
PAYROLL TAXES, THAT ARE APPLICABLE TO SUCH SUPPLEMENTAL TAXABLE INCOME).  SHARES
SURRENDERED TO SATISFY TAX WITHHOLDING REQUIREMENTS CANNOT BE SUBJECT TO ANY
REPURCHASE, FORFEITURE, UNFULFILLED VESTING OR OTHER SIMILAR REQUIREMENTS.  THE
COMPANY MAY, TO THE EXTENT PERMITTED BY LAW, DEDUCT ANY SUCH TAX OBLIGATIONS
FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO A PARTICIPANT.


 


(F)                                    AMENDMENT OF OPTION.  THE BOARD MAY
AMEND, MODIFY OR TERMINATE ANY OUTSTANDING OPTION, INCLUDING BUT NOT LIMITED TO,
SUBSTITUTING THEREFOR ANOTHER OPTION OF THE SAME OR A DIFFERENT TYPE, CHANGING
THE DATE OF EXERCISE OR REALIZATION, AND CONVERTING AN INCENTIVE STOCK OPTION TO
A NON-STATUTORY STOCK OPTION, PROVIDED THAT THE PARTICIPANT’S CONSENT TO SUCH
ACTION SHALL BE REQUIRED UNLESS THE BOARD DETERMINES THAT THE ACTION, TAKING
INTO ACCOUNT ANY RELATED ACTION, WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE
PARTICIPANT.


 


(G)                                 CONDITIONS ON DELIVERY OF STOCK.  THE
COMPANY WILL NOT BE OBLIGATED TO DELIVER ANY SHARES OF COMMON STOCK PURSUANT TO
THE PLAN OR TO REMOVE RESTRICTIONS FROM SHARES PREVIOUSLY DELIVERED UNDER THE
PLAN UNTIL (I) ALL CONDITIONS OF THE OPTION HAVE BEEN MET OR REMOVED TO THE
SATISFACTION OF THE COMPANY, (II) IN THE OPINION OF THE COMPANY’S COUNSEL, ALL
OTHER LEGAL MATTERS IN CONNECTION WITH THE ISSUANCE AND DELIVERY OF SUCH SHARES
HAVE BEEN SATISFIED, INCLUDING ANY APPLICABLE SECURITIES LAWS AND ANY APPLICABLE
STOCK EXCHANGE OR STOCK MARKET RULES AND REGULATIONS, AND (III) THE PARTICIPANT
HAS EXECUTED AND DELIVERED TO THE COMPANY SUCH REPRESENTATIONS OR AGREEMENTS AS
THE COMPANY MAY CONSIDER APPROPRIATE TO SATISFY THE REQUIREMENTS OF ANY
APPLICABLE LAWS, RULES OR REGULATIONS.

 

6

--------------------------------------------------------------------------------


 


(H)                                 ACCELERATION.  THE BOARD MAY AT ANY TIME
PROVIDE THAT ANY OPTION SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL OR IN PART,
FREE OF SOME OR ALL RESTRICTIONS OR CONDITIONS, OR OTHERWISE REALIZABLE IN FULL
OR IN PART, AS THE CASE MAY BE.


 

8.                                       Miscellaneous

 


(A)                                  NO RIGHT TO EMPLOYMENT OR OTHER STATUS.  NO
PERSON SHALL HAVE ANY CLAIM OR RIGHT TO BE GRANTED AN OPTION, AND THE GRANT OF
AN OPTION SHALL NOT BE CONSTRUED AS GIVING A PARTICIPANT THE RIGHT TO CONTINUED
EMPLOYMENT OR ANY OTHER RELATIONSHIP WITH THE COMPANY.  THE COMPANY EXPRESSLY
RESERVES THE RIGHT AT ANY TIME TO DISMISS OR OTHERWISE TERMINATE ITS
RELATIONSHIP WITH A PARTICIPANT FREE FROM ANY LIABILITY OR CLAIM UNDER THE PLAN,
EXCEPT AS EXPRESSLY PROVIDED IN THE APPLICABLE OPTION.


 


(B)                                 NO RIGHTS AS SHAREHOLDER.  SUBJECT TO THE
PROVISIONS OF THE APPLICABLE OPTION, NO PARTICIPANT OR DESIGNATED BENEFICIARY
SHALL HAVE ANY RIGHTS AS A SHAREHOLDER WITH RESPECT TO ANY SHARES OF COMMON
STOCK TO BE DISTRIBUTED WITH RESPECT TO AN OPTION UNTIL BECOMING THE RECORD
HOLDER OF SUCH SHARES.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THE COMPANY
EFFECTS A SPLIT OF THE COMMON STOCK BY MEANS OF A STOCK DIVIDEND AND THE
EXERCISE PRICE OF AND THE NUMBER OF SHARES SUBJECT TO SUCH OPTION ARE ADJUSTED
AS OF THE DATE OF THE DISTRIBUTION OF THE DIVIDEND (RATHER THAN AS OF THE RECORD
DATE FOR SUCH DIVIDEND), THEN AN OPTIONEE WHO EXERCISES AN OPTION BETWEEN THE
RECORD DATE AND THE DISTRIBUTION DATE FOR SUCH STOCK DIVIDEND SHALL BE ENTITLED
TO RECEIVE, ON THE DISTRIBUTION DATE, THE STOCK DIVIDEND WITH RESPECT TO THE
SHARES OF COMMON STOCK ACQUIRED UPON SUCH OPTION EXERCISE, NOTWITHSTANDING THE
FACT THAT SUCH SHARES WERE NOT OUTSTANDING AS OF THE CLOSE OF BUSINESS ON THE
RECORD DATE FOR SUCH STOCK DIVIDEND.


 


(C)                                  EFFECTIVE DATE AND TERM OF PLAN.  THE PLAN
SHALL BECOME EFFECTIVE ON THE DATE ON WHICH IT IS ADOPTED BY THE BOARD, BUT NO
OPTION MAY BE GRANTED UNLESS AND UNTIL THE PLAN HAS BEEN APPROVED BY THE
COMPANY’S SHAREHOLDERS.  NO OPTIONS SHALL BE GRANTED UNDER THE PLAN AFTER THE
COMPLETION OF 10 YEARS FROM THE EARLIER OF (I) THE DATE ON WHICH THE PLAN WAS
ADOPTED BY THE BOARD OR (II) THE SHAREHOLDER APPROVAL DATE, BUT OPTIONS
PREVIOUSLY GRANTED MAY EXTEND BEYOND THAT DATE.


 


(D)                                 AMENDMENT OF PLAN.  THE BOARD MAY AMEND,
SUSPEND OR TERMINATE THE PLAN OR ANY PORTION THEREOF AT ANY TIME, PROVIDED THAT,
TO THE EXTENT REQUIRED BY SECTION 162(M), NO OPTION GRANTED TO A PARTICIPANT
THAT IS INTENDED TO COMPLY WITH SECTION 162(M) AFTER THE DATE OF SUCH AMENDMENT
SHALL BECOME EXERCISABLE, REALIZABLE OR VESTED, AS APPLICABLE TO SUCH OPTION,
UNLESS AND UNTIL SUCH AMENDMENT SHALL HAVE BEEN APPROVED BY THE COMPANY’S
SHAREHOLDERS IF REQUIRED BY SECTION 162(M) (INCLUDING THE VOTE REQUIRED UNDER
SECTION 162(M)); AND PROVIDED FURTHER THAT, WITHOUT APPROVAL OF THE COMPANY’S
SHAREHOLDERS, NO AMENDMENT MAY (I) INCREASE THE NUMBER OF SHARES AUTHORIZED
UNDER THE PLAN (OTHER THAN PURSUANT TO SECTION 6), (II) MATERIALLY INCREASE THE
BENEFITS PROVIDED UNDER THE PLAN, (III) MATERIALLY EXPAND THE CLASS OF
PARTICIPANTS ELIGIBLE TO PARTICIPATE IN THE PLAN, (IV) EXPAND THE TYPES OF
OPTIONS PROVIDED UNDER THE PLAN OR (V) MAKE ANY OTHER CHANGES THAT REQUIRE
SHAREHOLDER APPROVAL UNDER THE RULES OF THE AMERICAN STOCK EXCHANGE.  IN
ADDITION, IF AT ANY TIME THE APPROVAL OF THE COMPANY’S SHAREHOLDERS IS REQUIRED
AS TO ANY OTHER MODIFICATION OR AMENDMENT UNDER SECTION 422 OF THE CODE OR ANY
SUCCESSOR PROVISION WITH RESPECT TO INCENTIVE STOCK OPTIONS, THE BOARD MAY NOT
EFFECT SUCH MODIFICATION OR

 

7

--------------------------------------------------------------------------------


 


AMENDMENT WITHOUT SUCH APPROVAL.  NO OPTION SHALL BE MADE THAT IS CONDITIONED
UPON SHAREHOLDER APPROVAL OF ANY AMENDMENT TO THE PLAN.


 


(E)                                  PROVISIONS FOR FOREIGN PARTICIPANTS.  THE
BOARD MAY MODIFY OPTIONS OR OPTIONS GRANTED TO PARTICIPANTS WHO ARE FOREIGN
NATIONALS OR EMPLOYED OUTSIDE THE UNITED STATES OR ESTABLISH SUBPLANS OR
PROCEDURES UNDER THE PLAN TO RECOGNIZE DIFFERENCES IN LAWS, RULES, REGULATIONS
OR CUSTOMS OF SUCH FOREIGN JURISDICTIONS WITH RESPECT TO TAX, SECURITIES,
CURRENCY, EMPLOYEE BENEFIT OR OTHER MATTERS.


 


(F)                                    COMPLIANCE WITH CODE SECTION 409A.    NO
OPTION SHALL PROVIDE FOR DEFERRAL OF COMPENSATION THAT DOES NOT COMPLY WITH
SECTION 409A OF THE CODE, UNLESS THE BOARD, AT THE TIME OF GRANT, SPECIFICALLY
PROVIDES THAT THE OPTION IS NOT INTENDED TO COMPLY WITH SECTION 409A OF THE
CODE.


 


(G)                                 GOVERNING LAW.  THE PROVISIONS OF THE PLAN
AND ALL OPTIONS MADE HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO
ANY APPLICABLE CONFLICTS OF LAW.


 

 

 

Adopted by the Board of Directors

 

on March 28, 2005

 

 

 

Approved by the shareholders on

 

May 18, 2005

 

8

--------------------------------------------------------------------------------